Field, C. J.
These actions were begun by trustee process.
The trustee in each case has appealed from an order of the Superior Court overruling his motion that he be discharged on his answer, and also from an order of said court requiring him to answer certain interrogatories propounded by the plaintiff. It does not appear that the actions against the principal defendant have been tried, and it is of course uncertain whether the trustee ultimately will be charged or discharged. The plaintiffs may fail to maintain their actions against the principal defendant, or, if they obtain a verdict against the principal defendant, the trustee may be discharged. These appeals therefore have been prematurely entered, and must be dismissed. Elliot v. Elliot, 133 Mass. 555. Lowd v. Brigham, 154 Mass. 107.
In Nutter v. Framingham & Lowell Railroad, 131 Mass. 231, it appears from the report that the trustee, a corporation, had been defaulted and adjudged a trustee before its exceptions were entered and heard in this court. It also appears, from an examination of the original papers in said cause, that the principal defendant had been defaulted, and that damages had been assessed against him, and that the trustee, in addition to its exceptions to the order of the court requiring it to answer certain interrogatories which it declined to do, appealed from the judgment of the court ordering it to be defaulted and adjudged a trustee.

Appeals dismissed.